      Case 1:20-cr-00179-DLC Document 184 Filed 03/02/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :              20cr179-12 (DLC)
               -v-                     :
                                       :                    ORDER
SUNDAY OKORO,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On March 2, 2021, defense counsel informed the Court that

the defendant prefers that the March 4 Change of Plea in this

matter occur via videoconference as opposed to in person.

Accordingly, it is hereby

     ORDERED that the conference shall proceed as scheduled on

March 4, 2021 at 3:00 PM via the Microsoft Teams videoconference

platform, if that platform is reasonably available.          To access

the conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_ZjJiNGRiZTQtN2M3ZS00ZmNkLTlmNmQtNTFhOWY1ZTFkOD

gy%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d
      Case 1:20-cr-00179-DLC Document 184 Filed 03/02/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:20-cr-00179-DLC Document 184 Filed 03/02/21 Page 3 of 3



may access the conference’s audio using the following

credentials:

             Call-in number:         917-933-2166
             Conference ID:          551 455 776#

Dated:       New York, New York
             March 2, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
